Citation Nr: 1827506	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  16-41 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a gastrointestinal disability, variously claimed as gastroesophageal reflux disease (GERD), heartburn, hiatal hernia, Barrett's esophagus, and gastritis.
	
2. Entitlement to service connection for hypertension including as due to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. E. Griffith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to January 1975.

These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2013 rating decision and notification letter of a Department of Veterans Affairs (VA) Regional Office (RO).

The case was remanded by the Board in May 2017 for additional examinations regarding the Veteran's claim of service connection for a gastrointestinal disorder and hypertension.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017); 38 U.S.C. § 7107(a)(2) (2012).

The issue of a gastrointestinal disability, variously claimed as gastroesophageal reflux disease (GERD), heartburn, hiatal hernia, Barrett's esophagus, and gastritis  and is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence does not show that the Veteran's hypertension is related to active service or caused or aggravated by the Veteran's service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Procedural duties
		
Neither the Veteran nor his representative has raised any issues with respect to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Service connection

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused by or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2017).

The Veteran is competent to report symptoms observable by sense and contemporaneous medical diagnoses, but not competent to diagnose or assess the etiology of a complex medical disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Certain chronic diseases (including hypertension) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post-service (one year for hypertension). 38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2017).

The criteria for a diagnosis of hypertension are readings taken two or more times on at least three different days, with diastolic blood pressure predominantly 90mm. or greater, or systolic blood pressure predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, DC 7101, Note 1.  

Blood pressure measurements are usually given as two numbers, systolic blood pressure over diastolic blood pressure, written as systolic/diastolic.  MedlinePlus, Blood pressure measurements, https://medlineplus.gov/ency/article/007490.htm (last updated Apr. 5, 2018).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id.  Hypertension is classified as a "chronic disease" under 38 C.F.R. § 3.309(a). Therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331, 1337  (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2017).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran seeks service connection for his hypertension, to include secondary to Type II diabetes mellitus.  For the reasons below, the Board finds that service connection for hypertension is not warranted.

The Board previously remanded the issue of the Veteran's claim for service connection for hypertension to obtain an examination to determine whether the Veteran had a hypertension disability and its relation to active service.  The Veteran was afforded a VA examination in November 2017, at which the examiner diagnosed the Veteran with hypertension and expressed a medical nexus opinion.  Accordingly, the Board finds the RO has complied with the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran contends that his hypertension manifested in service or within the presumptive period, or alternately, should be service-connected secondary to his service-connected Type II diabetes mellitus.

The evidence shows the Veteran has a current diagnosis of hypertension, as noted by the November 2017 VA examination.  The record thus shows a current disability. 

As to service connection on a direct basis, there are no service treatment records to support an in-service event or occurrence.  The Veteran reported to the November 2017 examiner that he was diagnosed with hypertension about when he got back from Vietnam, but the objective and medical evidence does not support this contention.  The Veteran is competent to report contemporary diagnoses, but the weight of the evidence of record does not support a diagnosis of hypertension until November 2017.  See Jandreau, 492 F.3d 1372 at 1377.  The Veteran's STRs reflect that the Veteran responded "no" to high or low blood pressure at his separation examination in September 1974.  While the Veteran is competent regarding his contentions of a diagnosis of hypertension, the Board finds the absence of contemporaneous medical evidence and evidence of normal blood pressure readings outweighs the Veteran's assertions that he was diagnosed with hypertension about when he got back from Vietnam, and weigh against an in-service occurrence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Accordingly, this element of direct service connection is not met.

There is no indication that the Veteran has medical training; as such, to the extent that his contentions of a hypertension diagnosis shortly after returning from Vietnam reflect lay observation, he is not competent to assess the etiology of complex disorders, such as hypertension that involves the arteries and veins.  See Jandreau, 492 F.3d at 1377.  As such, the Board finds these lay statements lack competency regarding the etiology of the Veteran's hypertension and have no weight on this topic.

An April 2013 VA examination does not support the Veteran's claim of service connection for hypertension, as the examiner assessed that there was no sufficient diagnosis of hypertension.  The examiner noted the Veteran's current blood pressure readings were 142/72, 138/68, and 125/67, which are not sufficient for a diagnosis of hypertension or a compensable rating.  As such, the examiner did not express an opinion regarding service connection on a direct, presumptive, or secondary basis.

As to medical nexus, the November 2017 VA examiner opined that the Veteran's hypertension was not due to his period of active service.  The examiner reasoned that there were no high blood pressure readings in service or within two years of release from service, there were no 3 or 5 day blood pressure checks in service and there are not, in the available objective evidence, high blood pressure readings until the examination.  The examiner further noted the record contained no objective evidence of hypertension in-service and that a hypertension diagnosis cannot be made if blood pressure readings are normal.  The Veteran's blood pressure readings were within normal limits the day the Veteran's private clinician diagnosed him with diabetes in May 2005 (110/60), and as noted by the examiner, until November 2017 there were no elevated blood pressure readings, and thus no diagnosis of hypertension.  The examiner is a qualified, competent medical professional, considered the STRs, claims file, Veteran's lay statements and contentions, and cited evidence consistent with her opinion.  The Board finds her opinion highly probative and entitled to great weight.  Thus, the element of medical nexus for direct service connection is not met.

Other than the Veteran's lay statements, there is no evidence that the Veteran's hypertension manifested to a compensable degree in service or within the presumptive period of one year.  The Veteran's blood pressure readings in service were 130/70 in February 1964 during treatment for peptic ulcer, 110/68 in May 1966 during a remote duty examination, 110/69 during a February 1969 period examination, 110/69 in a January 1970 physical, 128/84 when the Veteran received an EKG in January 1973, and 110/70 in an April 1973 flying physical.  There is no evidence of manifestations of hypertension within service, as the Veteran's blood pressure readings were normal, including at his September 1974 separation exam (110/62) other than the Veteran's assertions that he was diagnosed with hypertension.  See 38 C.F.R. § 4.104, DC 7101, Note 1.  Post-service, VA treatment records from March 1975 reflect that the Veteran had readings of 110/70, 138/80, 140/80, 120/70 and 120/70, which are not sufficient for a diagnosis of hypertension.  Id.  None of the blood pressure readings had systolic pressure over 160 or diastolic over 90 sufficient for a hypertension diagnosis or 100 for a compensable rating.  For the reasons previously discussed, the Board finds that the competent medical and objective evidence heavily outweighs lay statements regarding the onset of hypertension.  Thus, the Board finds that the criteria for service connection on a presumptive basis are not met.  

In regard to service connection on a secondary or aggravation basis from the Veteran's service connected diabetes mellitus, Type II, the November 2017 examiner opined that the Veteran's hypertension was not due to or aggravated by the Veteran's diabetes.  While the examiner acknowledged that there is a co-occurrence of metabolic risk factors for both type II diabetes mellitus and cardiovascular diseases such as hypertension, she explained that diabetes and hypertension do not cause each other, but are due to genetic predisposition, lack of exercise, and body fat distribution.  The examiner noted that the Veteran's blood pressure was normal (110/60) when he was diagnosed with diabetes in May 2005.

Conversely, G.U., ARNP, MN, FNP opined in July 2013 that the Veteran's hypertension was at least as likely as not aggravated by his service-connected diabetes, although she did not provide an estimated level of aggravation and the Board gives her opinion less weight.  FNP G.U. cited a studies showing possible common pathways between hypertension and diabetes and may result from the same metabolic process.  However, the November 2017 examiner considered studies cited by G.U. and opined that a co-occurrence of risk and similar pathways does not equal causation; rather, there are a number of co-occurring metabolic risks.  While G.U. is a competent and qualified medical professional, who documented her experience in examinations for the purposes of VA benefits, the November 2017 examiner is a physician with additional training, addressed the studies G.U. cited, and her opinion is more consistent with the record, which does not show any hypertension until years after the Veteran was diagnosed with diabetes, and decades after service.  The November 2017 examiner's opinion is also more consistent with the record, as it fails to show any blood pressure measurements greater than 160 systolic or 90 diastolic, sufficient to support a diagnosis of hypertension until the examination, nor does it show diastolic pressure greater than 100 sufficient for a compensable rating.

The evidence fails to support the Veteran's claim for service connection on a direct, presumptive or secondary basis, as the evidence does not show that the Veteran had hypertension during service, within one year of leaving service, or caused or aggravated by the Veteran's service-connected diabetes.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for hypertension, is denied.  38 U.S.C.  § 5107 (b) (2012); Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for hypertension including as due to service-connected diabetes mellitus, type II, is denied.


REMAND

Another remand is necessary to afford full consideration to the Veteran's claim for a gastrointestinal disability.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Service connection for a gastrointestinal disability cannot be established without evidence of current, independent disability distinct from the Veteran's service-connected duodenal/peptic ulcer.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran contends he has a gastrointestinal disability, including gastritis, hiatal hernia, GERD, esophagitis, and Barrett's esophagus, that had its onset in active service, including as due to service-connected duodenal ulcer disease (9/17/12 VBMS Correspondence).  Service connection for duodenal ulcer disease was granted in a June 1975 rating decision, and is currently evaluated as 10 percent disabling.

The May 2017 Board remand acknowledged that there were multiple positive nexus opinions regarding the Veteran's gastrointestinal disability.  While acknowledging the favorable opinions, the Board remand noted it still remains unclear whether an award of service connection would be appropriate here, in light of the prohibition on pyramiding.  38 C.F.R. §4.14.  It must be clarified whether the diagnosed GERD and hiatal hernia truly represent disability and symptoms distinct from the service-connected duodenal ulcer.  See Esteban, 6 Vet. App. 259 at 261-62.

The Board afforded the Veteran an examination in November 2017 for his gastrointestinal disability(ies), for which the Board directed the examiner to identify any gastrointestinal disabilities and differentiate symptoms associated with the gastrointestinal disability(ies) from duodenal ulcer, to the extent possible.  The examiner noted a diagnosis of hiatal hernia and possible GERD.  Unfortunately, the examiner did not discuss what symptoms differentiated the Veteran's service-connected duodenal ulcer from any diagnosed gastrointestinal disabilities.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA treatment records and also obtain any private treatment records that the Veteran identifies and authorizes for release.

2. Obtain another opinion or an examination, if necessary, by a physician (preferably a gastroenterologist) to determine whether he has gastritis, heartburn, hiatal hernia, gastritis, Barrett's esophagitis, esophagitis, or GERD, related to a disease or injury in service, or service-connected duodenal ulcer disease, and hypertension including as due to service-connected diabetes mellitus, type II.  An opinion from a medical professional other than a physician is not acceptable.  If an examination is necessary, all indicated tests and studies should be performed and all clinical findings reported in detail.

a. The examiner(s) should identify all gastritis, GERD, heartburn, hiatal hernia, esophagitis, and Barrett's esophagitis disabilities or diseases (any disability or disease diagnosed since 2012), and state whether the Veteran has a disease or disability related to gastritis, GERD, heartburn, hiatal hernia, esophagitis, or Barrett's esophagitis.  

b. The examiner(s) should specifically differentiate all symptoms associated with the gastrointestinal disability(ies) from duodenal ulcer disease, to the extent possible. Please comment on how the disabilities'  symptoms or manifestations differ; in other words, clarify whether the diagnosed GERD and hiatal hernia (and any other identified disabilities) truly represent disability and symptoms distinct from the service-connected duodenal ulcer.

c. The examiner(s) should opine as to whether any disability identified is at least as likely as not (a 50 percent or higher degree of probability) due to the Veteran's period of active service, (including the notations in the service treatment records on September 15 and 28, 1965, noting gastritis and heartburn, September 16, 1974, noting a 13-year history of peptic symptoms, and on October 29, 1974, noting that duodenal ulcer disease was diagnosed by UGI examination 10 years earlier and the Veteran was asymptomatic since then).

d. If not, is it at least as likely as not (50 percent probability or more) that the Veteran's gastrointestinal disability(ies)were caused (in whole or in part) by his service-connected duodenal ulcer disease?

e. If not caused by the duodenal ulcer disability, is it at least as likely as not (50 percent probability or more) that the Veteran's current gastrointestinal disabilities were aggravated (made worse) by his service-connected duodenal ulcer disability?

f. If there was aggravation, is there medical evidence created prior to the aggravation, or at any time between the aggravation and the current level of disability that shows a baseline of gastrointestinal disability prior to aggravation?

The examiner(s) should provide reasons for each opinion.  If the examiner(s) is(are) unable to provide an opinion without resort to speculation, the examiner should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for the claimed disability in the service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner(s) is(are) advised that the Veteran is competent to report in-service symptoms, treatment and history.

3. If any benefit on appeal remains denied, issue a supplemental statement of the case. The case should then be returned to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


